Frankum, Judge.
The evidence supports the verdict. The enumeration of error that the “court erred in charging numerous Code sections” is insufficient to present any question for decision since no reason is advanced in the brief of appellant why any or all of the Code sections given in charge to the jury by the court were not pertinent and applicable under the facts of the case.

Judgment affirmed.


Felton, C. J., and Pannell, J., concur.

Atkins & Atkins, Ben S. Atkins, for appellants.
Greer, Morris ■& Murray, Richard G. Greer, Timothy H. McFalls, for appellee.